MANAGEMENT CONSULTING AGREEMENT

 

THIS MANAGEMENT CONSULTING AGREEMENT is made this 1st day of November, 2013 (the
“Effective Date”), by and between Market Development Consulting Group, Inc.
d/b/a MDC Group (“Consultant”), a Wisconsin corporation with mailing address c/o
Fredrick G. Lautz Esq. Quarles & Brady, 411 East Wisconsin Avenue Suite 2040,
Milwaukee, Wisconsin 53202, and Synthesis Energy Systems, Inc., (“Company”), a
Delaware corporation with principal executive offices located at Three Riverway,
Suite 300, Houston, Texas, 77056.

 

WHEREAS, Consultant provides management consulting services; and

 

WHEREAS, Company wishes to retain Consultant to provide such services to Company
on the terms and conditions set forth herein.

 

NOW THEREFORE, for the mutual promises and other consideration described herein,
the parties hereto agree as follows:

 

1.                  Information to be furnished by Company. Company shall
furnish Consultant with current public information about Company, including
without limitation Company’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission for Company’s most recently completed fiscal
year, its most recent Annual Report to Shareholders, its most recent Proxy
Statement and any other periodic or current reports filed with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934 since
the dates of those documents, and shall also provide any other public
information reasonably requested by Consultant (“Company Information”).
Consultant acknowledges that Company will, from time to time in the course of
consulting with Consultant on press releases and other communications to the
public and to broker/dealer and institutional investor networks, provide to
Consultant nonpublic information. For so long as such information remains
nonpublic or unless and until Company advises Consultant that such information
no longer is material, Consultant shall refrain from trading in any securities
of Company or advising others to do so and shall refrain from disclosing or
disseminating such information to any other party except as directed and
approved by Company.

 

Company shall be responsible to assure Company Information accurately and fairly
presents the financial condition and results of operations of Company as of the
dates indicated thereon. Consultant shall have no liability for any misstatement
or omission in Company Information, and Company shall be obligated to indemnify
and defend Consultant against any claim, action or proceeding brought by any
party against Consultant asserting such third party has been injured as a result
of any such misstatement or omission. The preceding indemnification in favor of
the Consultant solely applies with respect to the Consultant’s use of Company
Information.

 

2.                  Management Consulting Services. Consultant shall assist
Company’s management in developing and executing its investor relations and
corporate communications strategy, as set forth on Schedule A hereto (the
“Scope”). Both Consultant and Company recognize that the Scope will be a
significant undertaking and commitment of time on both parties. While the
relationship between Company and Consultant is not an employer/employee
relationship, and although not exclusive, Consultant further agrees that the
Scope will be a primary focus of Consultant’s time and effort.

 



1

 

 

 

Consultant is an independent contractor and is not an officer, employee,
servant, agent, partner or joint venturer of Company. In the performance of
services under this Agreement, Consultant’s Staff shall not be, and shall not
hold themselves out to be, an officer, employee, servant, agent, partner or
joint venturer of Company and shall have no authority to legally bind Company
unless expressly authorized to do so in writing by an authorized executive
officer of Company. Consultant warrants that the services to be provided
hereunder will not cause a conflict with any other duties or obligations of
Consultant to third parties.

 

3.                  Term and Termination. This Agreement shall become effective
as of the date written above, and shall remain in effect until the close of
business on November 1, 2016 (“Expiration Date”). Thereafter, this Agreement
automatically shall renew for successive one-year terms, unless either party
provides the other with at least thirty (30) days advance written notice of
non-renewal. Furthermore, Company and Consultant shall complete an annual review
30 days prior to each 12 month anniversary date of the Effective Date. During
such review, the parties agree to use reasonable efforts to jointly assess
Company’s investor relations and corporate communications performance, address
needs and deficiencies and develop updated objectives for the effort. Should the
parties not reach mutual agreement on the update objectives, then either party
may choose to terminate this Agreement with 30 days written notice. Upon any
such termination, expiration or non-renewal of this Agreement, the parties
hereto shall have no further duty or obligations hereunder; provided that
Company shall remain obligated to defend and indemnify Consultant as described
in paragraph 1 of this Agreement and to make any payments of monthly retainer
fees and reimbursable expenses pursuant to paragraph 4 and paragraph 5 which
remain unpaid as of the effective date of expiration or non-renewal.

 

4.                  Compensation for Services.

 

(a)                Consulting Fee. Throughout the term of this Agreement,
Company shall pay to Consultant a monthly fee of US $25,000.00. Upon execution,
Company shall remit payment to Consultant for the first 3 month period in
advance of US $75,000.00.

 

Thereafter, said monthly fee shall be due and payable by Company in advance on
the first (1st) calendar day (or next business day thereafter) of each calendar
month (commencing February 1, 2014) throughout the term of the Agreement (the
“Payment Date”). Failure by Company to pay the monthly fee on any Payment Date
shall entitle Consultant to cease providing services pursuant to this Agreement
unless and until said payment (together with any applicable late payment fee or
penalty) is tendered in full, in addition to any other rights or remedies
Consultant may have under this Agreement, at law or in equity, on account of
such late payment. Payment of the monthly fee shall be made on each Payment Date
pursuant to this agreement, without further notice or invoice by Federal Funds
Wire to Consultant.

 

Any payment made more than thirty (30) days after the Payment Date will be
subject to an interest charge at the rate of 18% per year from the Payment Date
until the date paid or, if less, the maximum legal rate permissible under
applicable law.

 

(b)               Common Stock Warrant. On the date hereof, Company has granted
to Consultant a common stock warrant (the “Warrant”) entitling Consultant to
purchase up to 750,000 shares of common stock of Company at $0.70 per share. The
Warrant expires on November 1, 2023 and is freely assignable in whole or in part
by Consultant. Consultant further agrees not to exercise the Warrant prior to
November 1, 2014, except in the event of a “Change in Control of Company” as
defined below in section 11.

 



2

 

 

 

On each anniversary of this Agreement prior to the Expiration Date, Company
shall further grant to the Consultant an additional common stock warrant
(“Anniversary Warrant Grant”) (which together with the original Warrant shall be
known as the “Warrants”), entitling the Consultant to purchase that number of
shares of Company Common Stock which is equal to 1% of the sum of (a) the number
of then outstanding shares of Company Common Stock, plus (b) the number of
shares of Company Common Stock underlying then outstanding warrants, options and
other derivative rights for the purchase of Company Common Stock which are at
that time both immediately exercisable and in the money. The exercise price of
each such Anniversary Warrant shall be equal to the average closing price over
the twenty consecutive trading days immediately preceding the Anniversary. Each
Warrant shall be fully exercisable immediately, shall have a term of ten years,
and shall be freely assignable in whole or in part by Consultant.

 

Concurrent with the execution of this Agreement and concurrent with the issuance
of any Anniversary Warrant Grants, the parties shall prepare or cause to be
prepared, execute and deliver to each other a mutually acceptable form of Common
Stock Warrant Agreement representing Company’s grant of all warrants described
in the foregoing. The agreement shall contain customary terms and conditions,
including without limitation provisions for cashless exercise.

 

Company shall have reserved from shares of its common stock held in treasury or
from authorized and unissued shares of its common stock, or from a combination
of the two, a sufficient number of shares of common stock to support the
exercise of the Warrants in full, and prior to delivery of the Warrants, Company
shall have taken all steps necessary to assure that such shares, upon issuance
in connection with the exercise of the relevant Warrant, will constitute duly
authorized, fully-paid, non-assessable, validly issued and outstanding shares of
common stock of Company. Company also shall have taken all steps necessary to
assure that the shares underlying the Warrants have been approved upon issuance
for quotation or listing in the quotation system or on the stock exchange on or
through which Company’s common stock is traded. Consultant understands that
Company’s common stock presently is quoted on the NASDAQ Global Market. The
Warrants shall survive the expiration or termination of this Agreement.

 

During the term of this Agreement and for so long thereafter during which there
remain outstanding any Warrants granted to Consultant under this Agreement or
any shares of Company Common Stock acquired through the exercise of any such
Warrants which at that time remain subject to resale restrictions on account of
having been issued in an unregistered transaction(s), the holder(s) of such
Warrant(s) and shares shall have piggyback registration rights with respect to
all such outstanding shares and all shares underlying such unexercised Warrants
(together the "Outstanding Warrant Shares"). More specifically, if at any time
during which any Warrant Shares remain outstanding and are subject to resale
restrictions on account of having been issued in an unregistered transaction(s),
Company files any registration statement for the issuance, sale and/or resale of
any shares of its capital stock of the same class as the such Warrant Shares,
then Company shall be obligated to include in such registration statement the
resale of all such Warrant Shares by the holder(s) thereof. These piggyback
registration rights shall be explicitly provided for in the Common Stock Warrant
Agreement(s) described above.

 



3

 

 

 

Consultant's exercise of any such piggyback registration rights shall be subject
to the following conditions and restrictions:

 

(i)                 If such rights are exercised in connection with an
underwritten offering of shares of capital stock of Company, then Company shall
not be required to include any Warrant Shares in such underwritten offering
unless Consultant accepts the terms of the underwriting as agreed upon between
Company and its underwriters, and then only in such quantity as the underwriters
in their sole discretion determine will not jeopardize the success of Company's
capital stock offering;

 

(ii)               For the avoidance of doubt, in no event shall Company be
required to file a post-effective amendment to any registration statement
currently in effect as of the date of this Agreement in order to accommodate
Consultant's exercise of the piggyback registration rights granted pursuant to
this Section 4 of this Agreement; and

 

(iii)             The piggyback registration rights described in this Section 4
of this Agreement shall not apply with respect to any Warrant Shares which
Consultant may sell pursuant to Rule 144(k) or which Consultant otherwise may
sell in compliance with the Securities Act of 1933, as amended, and applicable
state securities laws without volume, manner of sale or other limitations or
restrictions.

 

5.                  Reimbursement for Expenses. Company shall reimburse
Consultant for reasonable out-of-pocket expenses incurred by Consultant in
connection with performing services pursuant to this Agreement, including
without limitation travel, meals, lodging, mobile telephone, and long distance
telephone. Notwithstanding the forgoing, any individual expenses in excess of
$2,000 or monthly expenses in the aggregate in excess of $5,000 must be
pre-approved by Company in writing or such expense may be disallowed. Company
agrees to make reimbursement payments for out-of-pocket expenses upon receipt of
Consultant’s invoice. Any reimbursement payments owed but not made within
fifteen (15) days following the Company's receipt of invoice shall accrue
interest from the invoice date at the rate of 18% per year, or, if less, the
maximum rate permitted under applicable law.

 

6.                  Consultant’s Representations and Warranties. Consultant
represents and warrants to Company that Consultant has all requisite power and
authority and has taken all actions necessary to authorize the execution,
delivery and performance by it of this Agreement. This Agreement constitutes the
valid and binding obligations of Consultant, enforceable against Consultant in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to the rights of creditors generally and for general principles of
equity.

 

EXCEPT AS STATED IN THE PRECEEDING PARAGRAPH, CONSULTANT MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE QUALITY OF SERVICES TO BE
PROVIDED HEREUNDER OR ANY RESULTS TO BE ACHIEVED, AND HEREBY EXPRESSLY DISCLAIMS
THE EXISTENCE OF ANY SUCH REPRESENTATIONS AND WARRANTIES, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. CONSULTANT SHALL HAVE NO LIABILITY FOR ANY INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY COMPANY OTHER THAN SUCH DAMAGES
WHICH RESULT FROM GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD ON THE PART OF
CONSULTANT.

 



4

 

 

 

7.                  Company’s Representations and Warranties. Company represents
and warrants to Consultant that except as specifically provided for in the next
paragraph, Company has all requisite corporate or other power and authority, and
has taken all corporate or other actions necessary to authorize, the execution,
delivery and performance by it of this Agreement. This Agreement constitutes,
and upon execution and delivery the Warrant will constitute, the valid and
binding obligations of Company, enforceable against Company in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to the rights of creditors generally and for general principles of
equity.

 

8.                  Termination for Cause. This Agreement may be terminated by
Company prior to the Expiration Date only for Cause, as defined below. Such
termination for Cause shall not affect:

 

(a)                Consultant’s rights or Company’s obligations with respect to
any Warrants granted to Consultant prior to such termination, as described in
paragraph 4(b) of this Agreement;

 

(b)               Company’s obligation to indemnify Consultant as described in
paragraph 1 of this Agreement; or

 

(c)                Company’s obligation to reimburse Consultant for expenses
pursuant to paragraph 4 and paragraph 5 of this Agreement which remain unpaid as
of the effective date of such termination.

 

For purposes of this Agreement, “Cause” means any of the following:
(i) Consultant or its President breaches any provision(s) of this Agreement and
Consultant fails to cure such breach to the reasonable satisfaction of Company
within thirty (30) calendar days following Consultant’s receipt of written
notice from Company specifying the asserted breach; (ii) the conviction (or plea
of nolo contendere or equivalent plea) of a felony by Consultant or its
President (which, through lapse of time or otherwise, is not subject to appeal);
(iii) Consultant or its President commits fraud, willful misconduct or gross
negligence while providing the Services or fulfilling its obligations under this
Agreement; (iv) an act of personal dishonesty taken by Consultant or its
President that is intended to result in personal enrichment of Consultant or its
President at the expense of Company or a Company affiliate; or (vi) any
representation made by Consultant in this Agreement proves to be materially
inaccurate and Consultant fails to cure (if curable) such misrepresentation to
the reasonable satisfaction of Company within thirty (30) calendar days of
Consultant’s receipt of written notice from Company specifying the asserted
misrepresentation.

 

9.                  Confidentiality Covenant of Consultant

 

(a)                Consultant acknowledges that his relationship with Company is
one of high trust and confidence and that in the course of Consultant’s service
to Company its Staff will have access to and contact with Proprietary
Information, as defined below. Consultant agrees that they will not, during the
term of this Agreement or at any time thereafter, disclose to others, or use for
Consultant’s benefit or the benefit of others, any Proprietary Information.
Notwithstanding the foregoing, Consultant’s obligations under this Section 9
shall not apply to any information that (i) is or becomes known to the general
public under circumstances involving no breach by Consultant or others of the
terms of this Section 9, (ii) is generally disclosed to third parties by Company
without restriction on such third parties, or (iii) is approved for release by
written authorization of the President and Chief Executive Officer of Company.

 



5

 

 

 

(b)               Upon the termination or expiration of this Agreement for any
reason, Consultant shall deliver to Company business records in Consultant’s
possession which contain Proprietary Information.

 

(c)                For purposes of this Agreement, “Proprietary Information”
means information which is used in the business of Company and (i) is designated
as Proprietary Information by Company; (ii) is known by Consultant to be
considered confidential by Company; (iii) from all the relevant circumstances
should reasonably be assumed by Consultant to be confidential and proprietary to
Company, or (iv) relates to the SES Gasification Technology based on U-GAS® coal
gasification technology and its use in the manufacture of synthesis gas and
other energy products (and any work product resulting from or related thereto),
any Invention, formula, vendor information, customer or client information,
trade secret, process, methodology, research, report, technical data, know how,
computer program, software, software documentation, design, technology,
marketing or business plan, forecast, unpublished financial statements or
budgets, or license, price, cost or employee list that is communicated to,
learned of, developed or otherwise acquired by Consultant in the course of his
service as a consultant to Company. Failure to mark any writing as proprietary
or confidential shall not affect the proprietary or confidential nature of such
writing or the information contained therein.

 

10.              Insurance. Company shall include Consultant as an insured under
the director and officer insurance policy it maintains for its directors and
officers.

 

11.              Miscellaneous. Neither party may assign its rights or duties
under this Agreement without the express prior written consent of the other
party, except that (i) either party may assign all of its rights hereunder
together with all of its obligations hereunder to any third party with which it
may merge or consolidate or to a purchaser of substantially all of the assets of
such party and (ii) Consultant may, without Company’s consent, assign to any
party affiliated with Consultant or to any independent contractor who renders
services to Consultant in connection with Consultant’s performance of this
Agreement Consultant’s right to receive all or any portions of the Monthly
Consulting Fee, Warrants and reimbursable expenses due and owing to Consultant.

 

“Company” as used in this Agreement, shall mean Synthesis Energy Systems, Inc.
and all of its wholly owned subsidiaries.

 

“Change in Control” of the Company shall be deemed to have occurred if any of
the events set forth in any one of the following paragraphs shall occur:

 

(a)        any “person” (as defined in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as such term is
modified in sections 13(d) and 14(d) of the Exchange Act), excluding the Company
or any of its subsidiaries, a trustee or any fiduciary holding securities under
an employee benefit plan of the Company or any of its subsidiaries, an
underwriter temporarily holding securities pursuant to an offering of such
securities or a corporation owned, directly or indirectly, by stockholders of
the Company in substantially the same proportions as their ownership of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; or

 



6

 

 

 

(b)        during any period of not more than two consecutive years, individuals
who at the beginning of such period constitute the Board and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (a), (c) or (d) of
this definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 

(c)        the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holder of securities under an employee benefit plan of the Company, at least 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or

 

(d)        the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which, in the judgment of the Compensation
Committee of the Board, the holders of the Company’s common stock, immediately
prior to such transaction or series of transactions, continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately prior to such transaction or series of
transactions.  The Board may (i) deem any other corporate event affecting the
Company (other than those described in clauses (a)-(d) of this definition) to be
a “Change in Control,” and (ii) may amend this definition of “Change in Control”
in connection with an identical amendment being made to employment agreements
entered into by the Company and all of its executive officers.”

 

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof. The terms of this Agreement may be altered only by
written agreement between the parties. The failure of either party to object to
or take affirmative action with respect to any conduct of the other which is in
violation of the terms of this Agreement shall not be construed as a waiver of
the violation or breach, or of any future similar violation or breach.

 

 

7

 



 

 

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of Delaware, without regard to its provisions governing
choice of law.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the Effective Date.

 

Synthesis Energy Systems, Inc.

 

 

By: /s/ Charles Costenbader
Charles Costenbader, Chief Financial Officer

MDC Group

 

 


By: /s/ David E. Castaneda
David E. Castaneda, President

 

 



8

 

 

 



SCHEDULE A

 

 

 

Scope of Consultant's Responsibilities

 

(a)Responsible for effective, efficient and comprehensive communications
strategy to current and potential shareholders;

 

(b)Serve as advisor to Company management and primary point of contact for media
and shareholder relations;

 

(c)Oversee Company relationship with NASDAQ;

 

(d)Maintain, update and expand investor roster;

 

(e)Manage the process around earnings releases and investor conference calls
such as introductions and Safe Harbor Statements;

 

(f)Overall management and guidance for Company market and investor awareness
initiatives; and

 

(g)Participate either in person or by conference call with Company management
and possibly outside counsel for frequent information updates on Company
activities.

 

 



9

 

 

 

